Exhibit 10.21

EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (this “Agreement”) dated as of September 10, 2002, between
FOSTER WHEELER LTD., a Bermuda company (the “Company”), and Steven I. Weinstein
(the “Executive”).

The Executive is currently employed by the Company, and the Executive and the
Company wish to continue their employment relationship, on the terms and
conditions set forth in this Agreement.

Accordingly, the Company and the Executive hereby agree as follows:

1. Employment, Duties and Acceptance.

1.1 Employment, Duties. The Company hereby agrees to continue to employ the
Executive for the Term (as defined in Section 2.1), to render exclusive and
full-time services to the Company, in the capacity of Vice President & Deputy
General Counsel of the Company and to perform such other duties consistent with
such position (including service as a director or officer of any affiliate of
the Company if elected) as may be assigned by the Senior Vice President &
General Counsel; provided, however, that the Executive may participate in civic,
charitable, industry, and professional organizations to the extent that such
participation does not materially interfere with the performance of Executive’s
duties hereunder. The Executive’s title shall be Vice President & Deputy General
Counsel, or such other titles of at least equivalent level consistent with the
Executive’s duties from time to time as may be assigned to the Executive by the
Company consistent with such position, and the Executive shall have all
authorities as are customarily and ordinarily exercised by executives in similar
positions in similar businesses of similar size in the United States.

1.2 Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, and consistent with the
above, the Executive agrees to serve the Company faithfully and to the best of
the Executive’s ability, to devote the Executive’s entire business time, energy
and skill to such employment, and to use the Executive’s best efforts, skill and
ability to promote the Company’s interests.

1.3 Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the Company’s offices in Clinton, New Jersey, subject to
reasonable travel requirements consistent with the nature of the Executive’s
duties from time to time on behalf of the Company. The Executive shall keep
Executive’s primary residence within reasonable daily commute of the Clinton,
New Jersey area throughout the Term.

--------------------------------------------------------------------------------



2. Term of Employment.

2.1 Term. The term of the Executive’s employment under this Agreement (the
“Term”) shall commence on September 10, 2002 (the “Effective Date”), and shall
end on the date on which the Term is terminated pursuant to Section 4.

3. Compensation; Benefits.

3.1 Salary. As compensation for all services to be rendered pursuant to this
Agreement, the Company agrees to pay to the Executive during the Term a base
salary, payable monthly in arrears, at the initial annual rate of $275,000
effective October 1, 2002 (the “Base Salary”). On each anniversary of the
Effective Date or such other appropriate date during each year of the Term when
the salaries of executives at the Executive’s level are normally reviewed, the
Company shall review the Base Salary and determine if, and by how much, the Base
Salary should be increased. All payments of Base Salary or other compensation
hereunder shall be less such deductions or withholdings as are required by
applicable law and regulations.

3.2 Bonus. Executive shall be eligible to participate, as determined by the
Compensation Committee of the Board of Directors of the Company (the “Board”),
in the Company’s annual incentive program as in effect from time to time for
executives at the Executive’s level. Initially, the Executive’s participation
shall be in the discretionary bonus program designated the “Foster Wheeler
Annual Incentive Plan for 2002 and Subsequent Years.”

3.3 Stock Options. Executive shall be eligible for annual stock option grants,
as determined by the Compensation Committee of the Board, under the Company’s
stock option plan covering executives at the Executive’s level, as in effect
from time to time.

3.4 Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive’s services under this Agreement, subject to
and in accordance with applicable expense reimbursement and related policies and
procedures as in effect from time to time.

3.5 Vacation. During the Term, the Executive shall be entitled to an annual paid
vacation period or periods in accordance with the applicable executive vacation
policy as in effect from time to time, which in no event shall be less than the
vacation policy as in effect on the Effective Date.

3.6 Benefits and Perquisites. During the Term, the Executive shall be entitled
to participate in those defined benefit, defined contribution, group insurance,
medical, dental, disability and other benefit plans and such perquisites of the
Company as from time to time in effect and on a basis no less favorable than any
other executive at the Executive’s level.

2

--------------------------------------------------------------------------------



3.7 Change of Control. The Executive shall be covered under the Company’s Change
in Control Agreement as in effect from time to time for executives at the
Executive’s level. Any amounts and/or benefits payable, paid or provided to the
Executive under such Change in Control Agreement shall be in lieu of and not in
addition to amounts and/or benefits payable or provided under this Agreement.
This Agreement is not intended to preclude benefits payable under the Change in
Control Agreement should the events described therein occur.

4. Termination.

4.1 Termination Events.

4.1.1 Executive’s employment and the Term shall terminate immediately upon the
occurrence of any of the following:

(i) the death of the Executive;

(ii) the physical or mental disability of the Executive, whether totally or
partially, such that with or without reasonable accommodation the Executive is
unable to perform the Executive’s material duties, for a period of not less than
one hundred and eighty (180) consecutive days; or

(iii) notice of termination for “Cause”. As used herein, “Cause” means (i)
conviction of a felony; (ii) actual or attempted theft or embezzlement of
Company assets; (iii) use of illegal drugs; (iv) material breach of the
Agreement that the Executive has not cured within thirty (30) days after the
Company has provided the Executive notice of the material breach which shall be
given within sixty (60) days of the Company's knowledge of the occurrence of the
material breach; (v) commission of an act of moral turpitude that in the
judgment of the Board can reasonably be expected to have an adverse effect on
the business, reputation or financial situation of the Company and/or the
ability of the Executive to perform the Executive's duties; (vi) gross
negligence or willful misconduct in performance of the Executive’s duties; (vii)
breach of fiduciary duty to the Company; or (viii) willful refusal to perform
the duties of Executive’s titled position.

4.1.2 The Executive may immediately resign the Executive’s position for Good
Reason and, in such event, the Term shall terminate. As used herein, “Good
Reason” means without the Executive’s consent (i) material diminution in title,
duties, responsibilities or authority; (ii) reduction of Base Salary and
benefits except for across-the-board changes for executives at the Executive’s
level; (iii) exclusion from executive benefit/compensation plans; (iv)
relocation of the Executive’s principal business location by the Company of
greater than fifty (50) miles; (v) material breach of the Agreement that the
Company has not cured within thirty (30) days after the Executive has provided
the Company notice of the material breach which shall be given within sixty (60)
days of the Executive’s knowledge of the occurrence of the material breach; or
(vi) resignation in compliance with applicable law or rules of professional
conduct.

3

--------------------------------------------------------------------------------


4.1.3 The Company may terminate the Executive’s employment thirty (30) days
following notice of termination without Cause given by the Company and, in such
event, the Term shall terminate. During such thirty (30) day notice period, the
Company may require that the Executive cease performing some or all of the
Executive's duties and/or not be present at the Company's offices and/or other
facilities.

4.1.4 The Executive may voluntarily resign the Executive’s position effective
thirty (30) days following notice to the Company of the Executive’s intent to
voluntarily resign without Good Reason and, in such event, the Term shall
terminate. During such thirty (30) day notice period, the Company may require
that the Executive cease performing some or all of the Executive's duties and/or
not be present at the Company’s offices and/or other facilities.

4.1.5 The date upon which Executive’s employment and the Term terminate pursuant
to this Section 4.1 shall be the Executive’s “Termination Date” for all purposes
of this Agreement.

4.2 Payments Upon a Termination Event.

4.2.1 Following any termination of the Executive’s employment, the Company shall
pay or provide to the Executive, or the Executive’s estate or beneficiary, as
the case may be, (i) Base Salary earned through the Termination Date; (ii) the
balance of any awarded but as yet unpaid, annual cash incentive or other
incentive awards for any calendar year prior to the calendar year during which
the Executive’s Termination Date occurs; (iii) a payment representing the
Executive’s accrued but unused vacation; (iv) any vested, but not forfeited
benefits on the Termination Date under the Company’s employee benefit plans in
accordance with the terms of such plans; and (v) benefit continuation and
conversion rights to which the Executive is entitled under the Company’s
employee benefit plans.

4.2.2 Following a termination by the Company without Cause or by the Executive
for Good Reason, the Company shall pay or provide to the Executive in addition
to the payments in Section 4.2.1 above, (i) Base Salary at the rate in effect on
the Termination Date (“Termination Base Salary Rate”), payable monthly following
the Termination Date and continuing for twenty-four months thereafter; (ii) an
annual cash incentive payment for the calendar year that includes the
Executive’s Termination Date and the following calendar year equal to a
percentage of the Termination Base Salary Rate equal to the average percentage
of base salaries paid as bonuses to the executives of the Company at the
Executive’s level under the Company’s annual incentive program during such
applicable calendar year and payable at the time that the Company pays annual
cash incentive payments to other participants in such program; (iii) two
additional years of age and service to be credited under the Company’s pension
plan and supplemental pension plan; (iv) two years of continued health and
welfare benefit plan coverage following the Termination Date (excluding any
additional vacation accrual or sick leave) at active employee levels and active
employee cost; (v) except as prohibited by law, removal of transfer and other
restrictions from all shares of capital stock of the Company registered in the
Executive’s name; (vi) full vesting of all stock options to purchase shares of
capital stock of the Company; and (vii) executive level career transition
assistance services by a firm selected by the Executive and approved by the
Company. Notwithstanding any other provision of this Agreement, as consideration
for the pay and benefits that the Company shall provide the Executive pursuant
to this Section 4.2.2, the Executive shall provide the Company an enforceable
waiver and release agreement in a form that the Company normally requires.

4

--------------------------------------------------------------------------------


4.3 No Mitigation. Upon termination of the Executive’s employment with the
Company, the Executive shall be under no obligation to seek other employment or
otherwise mitigate the obligations of the Company under this Agreement.

5. Protection of Confidential Information; Non-Competition.

5.1 The Executive acknowledges that the Executive’s services will be unique,
that they will involve the development of Company-subsidized relationships with
key customers, suppliers, and service providers as well as with key Company
employees and that the Executive’s work for the Company will give the Executive
access to highly confidential information not available to the public or
competitors, including trade secrets and confidential marketing, sales, product
development and other data and information which it would be impracticable for
the Company to effectively protect and preserve in the absence of this Section 5
and the disclosure or misappropriation of which could materially adversely
affect the Company. Accordingly, the Executive agrees:

5.1.1 except in the course of performing the Executive’s duties provided for in
Section 1.1, not at any time, whether before, during or after the Executive’s
employment with the Company, to divulge to any other entity or person any
confidential information acquired by the Executive concerning the Company’s or
its subsidiaries’ or affiliates’ financial affairs or business processes or
methods or their research, development or marketing programs or plans, or any
other of its or their trade secrets. The foregoing prohibitions shall include,
without limitation, directly or indirectly publishing (or causing, participating
in, assisting or providing any statement, opinion or information in connection
with the publication of) any diary, memoir, letter, story, photograph,
interview, article, essay, account or description (whether fictionalized or not)
concerning any of the foregoing, publication being deemed to include any
presentation or reproduction of any written, verbal or visual material in any
communication medium, including any book, magazine, newspaper, theatrical
production or movie, or television or radio programming or commercial. In the
event that the Executive is requested or required to make disclosure of
information subject to this Section 5.1.1 under any court order, subpoena or
other judicial process, then, except as prohibited by law, the Executive will
promptly notify the Company, take all reasonable steps requested by the Company
to defend against the compulsory disclosure and permit the Company to control
with counsel of its choice any proceeding relating to the compulsory disclosure.
The Executive acknowledges that all information, the disclosure of which is
prohibited by this section, is of a confidential and proprietary character and
of great value to the Company and its subsidiaries and affiliates.

5

--------------------------------------------------------------------------------


5.1.2 to deliver promptly to the Company on termination of the Executive’s
employment with the Company, or at any time that the Company may so request, all
confidential memoranda, notes, records, reports, manuals, drawings, software,
electronic/digital media records, blueprints and other documents (and all copies
thereof) relating to the Company’s (and its subsidiaries’ and affiliates’)
business and all property associated therewith, which the Executive may then
possess or have under the Executive’s control.

5.2 In consideration of the Company’s entering into this Agreement, the
Executive agrees that at all times during the Term and thereafter for the time
period described hereinbelow, the Executive shall not, directly or indirectly,
for Executive or on behalf of or in conjunction with, any other person, company,
partnership, corporation, business, group, or other entity (each, a “Person”):

5.2.1 until the first anniversary of the Termination Date, engage in any
activity for or on behalf of a Competitor, as director, employee, shareholder,
consultant or otherwise, which is the same as or similar to activity in which
Executive engaged at any time during the last two (2) years of employment by the
Company;

5.2.2 until the second anniversary of the Termination Date, (i) call upon any
Person who is, at such Termination Date, engaged in activity on behalf of the
Company or any subsidiary or affiliate of the Company for the purpose or with
the intent of enticing such Person to cease such activity on behalf of the
Company or such subsidiary or affiliate; or (ii) solicit, induce, or attempt to
induce any customer of the Company to cease doing business in whole or in part
with or through the Company or a subsidiary or affiliate, or to do business with
any Competitor.

For purposes of this Agreement, “Competitor” means a person or entity who or
which is engaged in a material line of business conducted by the Company. For
purposes of this Agreement, “a material line of business conducted by the
Company” means an activity of the Company generating gross revenues to the
Company of more than twenty-five million dollars ($25,000,000) in the
immediately preceding fiscal year of the Company.

5.3 If the Executive commits a breach or threatens to breach any of the
provisions of Section 5.1 or 5.2 hereof, the Company shall have the right and
remedy to have the provisions of this Agreement specifically enforced by
injunction or otherwise by any court having jurisdiction, it being acknowledged
and agreed that any such breach will cause irreparable injury to the Company in
addition to money damage and that money damages alone will not provide a
complete or adequate remedy to the Company, it being further agreed that such
right and remedy shall be in addition to, and not in lieu of, any other rights
and remedies available to the Company under law or in equity.

6

--------------------------------------------------------------------------------


5.4 If any of the covenants contained in Sections 5.1, 5.2 or 5.3, or any part
thereof, hereafter are construed to be invalid or unenforceable, the same shall
not affect the remainder of the covenant or covenants, which shall be given full
effect, without regard to the invalid portions.


5.5 The period during which the prohibitions of Section 5.2 are in effect shall
be extended by any period or periods during which the Executive is in violation
of Section 5.2.

5.6 If any of the covenants contained in Sections 5.1 or 5.2, or any part
thereof, are held to be unenforceable, the parties agree that the court making
such determination shall have the power to revise or modify such provision to
make it enforceable to the maximum extent permitted by applicable law and, in
its revised or modified form, said provision shall then be enforceable.

5.7 The parties hereto intend to and hereby confer jurisdiction to enforce the
covenants contained in Sections 5.1, 5.2 and 5.3 upon the courts of any state
within the geographical scope of such covenants. In the event that the courts of
any one or more of such states shall hold such covenants wholly unenforceable by
reason of the breadth of such covenants or otherwise, it is the intention of the
parties’ hereto that such determination not bar or in any way affect the
Company’s right to the relief provided above in the courts of any other states
within the geographical scope of such covenants as to breaches of such covenants
in such other respective jurisdictions, the above covenants as they relate to
each state being for this purpose severable into diverse and independent
covenants.

6. Intellectual Property.

Notwithstanding and without limiting the provisions of Section 5, the Company
shall be the sole owner of all the products and proceeds of the Executive’s
services hereunder, including, but not limited to, all materials, ideas,
concepts, formats, suggestions, developments, arrangements, packages, programs
and other intellectual properties that the Executive may acquire, obtain,
develop or create in connection with or during the Term, free and clear of any
claims by the Executive (or anyone claiming under the Executive) of any kind or
character whatsoever (other than the Executive’s right to receive payments
hereunder), the Executive shall, at the request of the Company, execute such
assignments, certificates or other instruments as the Company may from time to
time deem necessary or desirable to evidence, establish, maintain, perfect,
protect, enforce or defend its right, title or interest in or to any such
properties.

7. Indemnification.

In addition to any rights to indemnification to which the Executive is entitled
under the Company’s charter and by-laws, to the extent permitted by applicable
law, the Company will indemnify, from the assets of the Company supplemented by
insurance in an amount determined by the Company, the Executive at all times,
during and after the Term, and, to the maximum extent permitted by applicable
law, shall pay the Executive’s expenses (including reasonable attorneys’ fees
and expenses, which shall be paid in advance by the Company as incurred, subject
to recoupment in accordance with applicable law) in connection with any
threatened or actual action, suit or proceeding to which the Executive may be
made a party, brought by any shareholder of the Company directly or derivatively
or by any third party by reason of any act or omission or alleged act or
omission in relation to any affairs of the Company or any subsidiary or
affiliate of the Company of the Executive as an officer, director or employee of
the Company or of any subsidiary or affiliate of the Company. The Company shall
use its best efforts to maintain during the Term and thereafter insurance
coverage sufficient in the determination of the Company to satisfy any
indemnification obligation of the Company arising under this Section 7.

7

--------------------------------------------------------------------------------



8. Notices.

All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, one day after sent by overnight courier or three
days after mailed first class, postage prepaid, by registered or certified mail,
as follows (or to such other address as either party shall designate by notice
in writing to the other in accordance herewith):

If to the Company, to:

Foster Wheeler, Inc.
Perryville Corporate Park
Clinton, NJ 08809-4000
Attention: General Counsel

If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company.

9. General.

9.1 This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New Jersey applicable to agreements made between
residents thereof and to be performed entirely in New Jersey.

9.2 The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

9.3 This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

8

--------------------------------------------------------------------------------



9.4 This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive, nor may the Executive pledge, encumber or
anticipate any payments or benefits due hereunder, by operation of law or
otherwise. The Company may assign its rights, together with its obligations,
hereunder (i) to any affiliate or (ii) to a third party in connection with any
sale, transfer or other disposition of all or substantially all of any business
to which the Executive’s services are then principally devoted, provided that no
assignment pursuant to clause (ii) shall relieve the Company from its
obligations hereunder to the extent the same are not timely discharged by such
assignee.

9.5 The respective rights and obligations of the parties hereunder shall survive
any termination of this Agreement or the Term to the extent necessary to the
intended preservation of such rights and obligations.

9.6 This Agreement may be amended, modified, superseded, canceled, renewed or
extended and the terms or covenants hereof may be waived, only by a written
instrument executed by both of the parties hereto, or in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

9.7 This Agreement may be executed in two or more counterparts, each of which
shall he deemed to be an original but all of which together will constitute one
and the same instrument.

9.8 The parties acknowledge that this Agreement is the result of arm’s-length
negotiations between sophisticated parties each afforded the opportunity to
utilize representation by legal counsel. Each and every provision of this
Agreement shall be construed as though both parties participated equally in the
drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

10. Dispute Resolution.

Subject to the rights of the Company pursuant to Section 5.3 above, any
controversy, claim or dispute arising out of or relating to this Agreement, the
breach thereof, or the Executive’s employment by the Company shall be settled by
arbitration with three arbitrators. The arbitration will be administered by the
American Arbitration Association in accordance with its National Rules for
Resolution of Employment Disputes. The arbitration proceeding shall be
confidential, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction. Any such arbitration shall take place
in the Clinton, New Jersey area, or in any other mutually agreeable location. In
the event any judicial action is necessary to enforce the arbitration provisions
of this Agreement, sole jurisdiction shall be in the federal and state courts,
as applicable, located in New Jersey. Any request for interim injunctive relief
or other provisional remedies or opposition thereto shall not be deemed to be a
waiver or the right or obligation to arbitrate hereunder. The arbitrator shall
have the discretion to award reasonable attorneys’ fees, costs and expenses to
the prevailing party. To the extent a party prevails in any dispute arising out
of this Agreement or any of its terms and provisions, all reasonable costs, fees
and expenses relating to such dispute, including the parties’ reasonable legal
fees, shall be borne by the party not prevailing in the resolution of such
dispute, but only to the extent that the arbitrator or court, as the case may
be, deems reasonable and appropriate given the merits of the claims and defenses
asserted.


9

--------------------------------------------------------------------------------


11. Free to Contract.

The Executive represents and warrants to the Company that Executive is able
freely to accept engagement and employment by the Company as described in this
Agreement and that there are no existing agreements, arrangements or
understandings, written or oral, that would prevent Executive from entering into
this Agreement, would prevent Executive or restrict Executive in any way from
rendering services to the Company as provided herein during the Term or would be
breached by the future performance by the Executive of Executive’s duties
hereunder. The Executive also represents and warrants that no fee, charge or
expense of any sort is due from the Company to any third person engaged by the
Executive in connection with Executive’s employment by the Company hereunder,
except as disclosed in this Agreement.

12. Subsidiaries and Affiliates.

As used herein, the term “subsidiary” shall mean any corporation or other
business entity controlled directly or indirectly by the Company or other
business entity in question, and the term “affiliate” shall mean and include any
corporation or other business entity directly or indirectly controlling,
controlled by or under common control with the Company or other business entity
in question.


10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

FOSTER WHEELER LTD.



By: /s/ Raymond J. Milchovich
Raymond J. Milchovich
Chairman, President and
Chief Executive Officer

 

/s/ Steven I. Weinstein
Steven I. Weinstein





11

--------------------------------------------------------------------------------